             Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 1 of 13



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. CR17-0323JLR

11                              Plaintiff,              ORDER DENYING MOTION
                  v.                                    FOR COMPASSIONATE
12                                                      RELEASE
           RONNIE LEE CRUICKSHANK,
13
                                Defendant.
14

15                                  I.       INTRODUCTION

16         Before the court is Defendant Ronnie Lee Cruickshank’s motion for

17   compassionate release pursuant to 18 U.S.C. § 3582(c)(1). (See Mot. (Dkt. # 56); see

18   also Reply (Dkt. # 65).) Plaintiff United States of America (“the Government”) opposes

19   the motion. (See Resp. (Dkt. # 60).) The court has considered the motion, the relevant

20   portions of the record, and the applicable law. Being fully advised, the court DENIES

21   Mr. Cruickshank’s motion for compassionate release.

22   //


     ORDER - 1
              Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 2 of 13



 1                                  II.    BACKGROUND

 2          On December 13, 2017, the Government charged Mr. Cruickshank with two

 3   counts of distribution of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

 4   (b)(4)(B) and one count of felon in possession of a firearm in violation of 18 U.S.C.

 5   § 922(g)(1). (See Indictment (Dkt. # 11).) The Government accused Mr. Cruickshank of

 6   selling 98% pure methamphetamine to an undercover Drug Enforcement Administration

 7   officer on two separate occasions. (See Presentence Investigation Report (“PSR”) (Dkt.

 8   # 44) (sealed) ¶¶ 6-8.) Mr. Cruickshank sold a half pound of methamphetamine to the

 9   undercover officer during the first controlled purchase and a pound of methamphetamine

10   during the second controlled purchase. (See id.) Officers searched Mr. Cruickshank’s

11   residence in conjunction with his arrest for distribution and found a 9mm handgun. (See

12   id. ¶ 10.)

13          On May 30, 2018, Mr. Cruickshank pleaded guilty to one of the counts of

14   distribution of methamphetamine and the count of felon in possession of a firearm. (See

15   Plea Agmt. (Dkt. # 38).) On October 11, 2018, the court sentenced Mr. Cruickshank to

16   72 months of imprisonment and five years of supervised release. (See Judgment (Dkt.

17   # 51) (sealed) at 1-3.) Mr. Cruickshank is currently housed at Federal Correctional

18   Institution – Terminal Island. (“FCI-Terminal Island”). (Cruickshank Decl. (Dkt. # 47)

19   ¶ 2.) Mr. Cruickshank alleges that his expected release date is January 21, 2023, meaning

20   that he has approximately 31 months remaining on his sentence. (See Mot. at 2.)

21          Mr. Cruickshank’s criminal history spans more than 30 years. (See PSR

22   ¶¶ 28-46.) He has felony and misdemeanor convictions in 20 separate cases, including


     ORDER - 2
              Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 3 of 13



 1   for drug crimes, theft, assault, domestic violence, stalking, harassment, and violation of a

 2   no contact order. (See id.) Mr. Cruickshank has one additional federal conviction for

 3   conspiracy to manufacture methamphetamine that he pleaded guilty to in 2007. (See id.

 4   ¶ 44.) Mr. Cruickshank was sentenced to 84 months’ imprisonment for that crime. (See

 5   id.) When Mr. Cruickshank was sentenced for his first federal drug crime in 2008 he

 6   submitted a letter to Federal District Judge Robert Lasnik in which Mr. Cruickshank

 7   expressed remorse, claimed that his criminal behavior was driven by his drug addiction,

 8   and alleged that he intended to work on his sobriety so that he could be “a real,

 9   productive member of the community” and good father to his children. See United States

10   v. Cruickshank, CR06-0230RSL, Dkt. # 45-2 at 2-3 (W.D. Wash.). Despite these

11   representations, Mr. Cruickshank distributed pound-level quantities of methamphetamine

12   in 2017 and illegally possessed a firearm after he was released from federal supervision

13   from his first federal drug conviction. (See PSR ¶¶ 6-10.)

14          Mr. Cruickshank tested positive for the Coronavirus Disease 2019 (“COVID-19”)

15   on April 28, 2020. (See Resp., Ex. A (Dkt. # 62 (sealed)) at 2-3.) According to his

16   medical records, his case was asymptomatic, and was “resolved” by May 10, 2020. (See

17   id. at 2-3, 12.) Mr. Cruickshank’s counsel emailed a request for Mr. Cruickshank’s

18   compassionate release to the Warden of FCI-Terminal Island on May 4, 2020. (See Mot.,

19   Ex. 2.) In that email, Mr. Cruickshank’s counsel stated that “the COVID-19 conditions at

20   FCI Terminal Island and Mr. Cruickshank’s age” constitute “extraordinary and

21   compelling circumstances” warranting Mr. Cruickshank’s compassionate release. (See

22   id.) Outside of listing Mr. Cruickshank’s age, Counsel did not mention any specific


     ORDER - 3
                Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 4 of 13



 1   health concerns that would place Mr. Cruickshank in a higher risk group for suffering

 2   complications from COVID-19 in his email to the Warden. (See id.) Counsel for

 3   FCI-Terminal Island responded to Mr. Cruickshank’s request the following day and

 4   indicated that FCI-Terminal Island would review Mr. Cruickshank’s request as quickly as

 5   possible, but also advised Mr. Cruickshank’s counsel that FCI-Terminal Island had

 6   “many” other cases to review. (See id.)

 7          Mr. Cruickshank filed his request for compassionate release in this court on May

 8   28, 2020—less than 30 days after he sent his request to the Warden of FCI-Terminal

 9   Island. (See Mot. at 20.) There is no evidence in the record indicating whether FCI-

10   Terminal Island or any other officials with the Federal Bureau of Prisons (“BOP”)

11   responded substantively to Mr. Cruickshank’s request. (See generally Mot.; Resp.;

12   Reply.)

13          Mr. Cruickshank argues that he is entitled to compassionate release because (1)

14   FCI-Terminal Island is experiencing a significant COVID-19 outbreak; and (2) he is 60

15   years old and suffers from obesity, which places him at a higher risk of suffering serious

16   complications from COVID-19 if he contracts the disease again. 1 (See Mot. at 5.) Mr.

17   Cruickshank’s medical records confirm that physicians at FCI-Terminal Island have

18   noted that Mr. Cruickshank “[a]ppears [o]bese.” (See Mot., Ex. 3, at 9-10.) However,

19   there is no evidence in the record documenting the severity of Mr. Cruickshank’s obesity.

20   (See generally Mot.)

21
            1
            Although Mr. Cruickshank’s motion states that he is 61 years old, counsel
22   acknowledged that he is 60 years old in Mr. Cruickshank’s reply brief. (See Reply at 8 n.4.)


     ORDER - 4
              Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 5 of 13



 1                                      III.    ANALYSIS

 2   A.     Standard for Compassionate Release

 3          “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 4   constitutes a final judgment’ and may not be modified by a district court except in limited

 5   circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in

 6   original; quoting 18 U.S.C. § 3582(b)). As relevant to Mr. Cruickshank’s motion, those

 7   circumstances are set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Effective December 21,

 8   2018, the First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A) to permit an inmate,

 9   who satisfies certain statutorily mandated administrative exhaustion procedures, to file a

10   motion with the district court for compassionate release. See 18 U.S.C. § 3582(c)(1)(A).

11   As amended, the statute now provides:

12          (c) Modification of an imposed term of imprisonment.—The court may
            not modify a term of imprisonment once it has been imposed except that—
13
                   (1) in any case—
14
                   (A) the court, upon motion of the Director of the Bureau of Prisons,
15          or upon motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
16          motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant's facility, whichever is earlier,
17          may reduce the term of imprisonment (and may impose a term of probation
            or supervised release with or without conditions that does not exceed the
18          unserved portion of the original term of imprisonment), after considering the
            factors set forth in section 3553(a) to the extent that they are applicable, if it
19          finds that—

20                 (i) extraordinary and compelling reasons warrant such a reduction;

21                                        **********

22   //


     ORDER - 5
                Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 6 of 13



 1          and that such a reduction is consistent with applicable policy statements
            issued by the Sentencing Commission . . . .
 2
     18 U.S.C. § 3582(c)(1)(A)(i) (italics added indicating the portion of the statute the First
 3
     Step Act amended).
 4
            Thus, the statute now provides the court with authority to reduce a sentence upon
 5
     the motion of a defendant if three conditions are met: (1) the inmate has either exhausted
 6
     his or her administrative appeal rights of BOP’s failure to bring such a motion on the
 7
     inmate’s behalf or has waited until 30 days after the applicable warden has received such
 8
     a request; (2) the inmate has established “extraordinary and compelling reasons” for the
 9
     requested sentence reduction; and (3) the reduction is consistent with the Sentencing
10
     Commission’s policy statement. See id.
11
            The Sentencing Commission’s policy statement referenced in 18 U.S.C.
12
     § 3582(c)(1)(A)(i) is found in the United States Sentencing Guidelines (“USSG”)
13
     § 1B1.13. 2 The policy statement provides in relevant part:
14
            [T]he court may reduce a term of imprisonment (and may impose a term of
15          supervised release with or without conditions that does not exceed the
            unserved portion of the original term of imprisonment) if, after considering
16          the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are
            applicable, the court determines that—
17
                    (1)(A) Extraordinary and compelling reasons warrant the reduction;
18          or

19

20          2
              The Sentencing Commission is statutorily required to create the referenced policy
     statement. See 28 U.S.C. § 994(t) (“The Commission . . . shall describe what should be
21
     considered extraordinary and compelling reasons for sentence reduction, including the criteria to
     be applied and a list of specific examples. Rehabilitation of the defendant alone shall not be
22   considered an extraordinary and compelling reason.”).


     ORDER - 6
              Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 7 of 13



 1                 (B) The defendant (i) is at least 70 years old; and (ii) has served at
            least 30 years in prison pursuant to a sentence imposed under 18 U.S.C.
 2          § 3559(c) for the offense or offenses for which the defendant is imprisoned;

 3                  (2) The defendant is not a danger to the safety of any other person or
            to the community, as provided in 18 U.S.C. § 3142(g); and
 4
                   (3) The reduction is consistent with this policy statement.
 5
     USSG § 1B1.13. Because Mr. Cruickshank is not at least 70 years old and was not
 6
     sentenced under 18 U.S.C. § 3559(c), only sections (1)(A), (2), and (3) of the Sentencing
 7
     Commission’s policy statement are relevant to Mr. Cruickshank’s motion. Thus, under
 8
     the policy statement, Mr. Cruickshank is entitled to relief if he demonstrates that (1)
 9
     extraordinary and compelling reasons warrant a sentence reduction, (2) he is not a danger
10
     to the safety of others or the community, and (3) any requested reduction is consistent
11
     with the policy statement. See USSG § 1B1.13(1)(A), (2), (3).
12
            The Sentencing Commission’s application notes to this policy statement provide
13
     further guidance. Application Note 1 to USSG § 1B1.13 provides that “extraordinary and
14
     compelling reasons” for a sentence reduction exist when:
15
            (A) Medical Condition of the Defendant.
16
            (i) The defendant is suffering from a terminal illness (i.e., a serious and
17          advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
18          required. Examples include metastatic solid-tumor cancer, amyotrophic
            lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
19
            (ii) The defendant is—
20
                   (I) suffering from a serious physical or medical condition,
21                 (II) suffering from a serious functional or cognitive impairment, or
                   (III) experiencing deteriorating physical or mental health because of
22          the aging process,


     ORDER - 7
                Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 8 of 13



 1
            that substantially diminishes the ability of the defendant to provide self-care
 2          within the environment of a correctional facility and from which he or she is
            not expected to recover.
 3
     U.S.S.G. 1B1.13 cmt. n.1. 3
 4
     B.     Exhaustion Requirement
 5
             The court denies Mr. Cruickshank’s motion for compassionate relief based on his
 6
     failure to comply with the exhaustion requirements in 18 U.S.C. § 3582(c)(1)(A).
 7
     Because Mr. Cruickshank filed this motion on his own behalf, the court may consider this
 8
     motion only if Mr. Cruickshank has “fully exhausted all administrative rights to appeal”
 9
     or if he filed his motion 30 days after the BOP received his request for compassionate
10
     release. See id. Mr. Cruickshank emailed a petition for compassionate release to the
11
     Warden at FCI-Terminal Island on May 4, 2020 (Mot., Ex. 2), and filed this motion 24
12
     days later, on May 28, 2020 (see Mot. at 12.) Mr. Cruickshank does not provide any
13
     evidence indicating whether BOP or FCI-Terminal Island responded to his request. (See
14
     generally Mot.) Thus, Mr. Cruickshank did not exhaust his administrative remedies or
15
     wait for a response from BOP for 30 days before filing his motion as required by
16
     § 3852(c)(1)(A).
17

18
            3
19             In subparts (B) and (C), the application note also addresses family circumstances and
     circumstances involving defendants who are at least 65 years old—neither of which are
20   applicable to Mr. Cruickshank’s motion. See id. In subpart (D), the application note also
     provides that the Director of BOP may determine that “there exists in the defendant’s case an
     extraordinary and compelling reason other than, or in combination with, the reasons described in
21
     subdivisions (A) through (C).” See id. Mr. Cruickshank does not contend that the Director of
     BOP has determined that an extraordinary or compelling reason for a reduction in sentence exists
22   in his case.


     ORDER - 8
                Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 9 of 13



 1          Mr. Cruickshank argues that he should not have to strictly comply with the

 2   exhaustion requirement because “[t]he required 30-day period will have expired before

 3   the noting date of this motion,” which allegedly makes this matter “ripe” for

 4   consideration by the court. (See Mot. at 2.) The court disagrees. The terms of

 5   § 3582(c)(1)(A)(i) are clear. Under that provision, a defendant may bring a motion for

 6   compassionate release in federal court “after . . . the lapse of 30 days” from the receipt of

 7   a request for compassionate release by the warden of the defendant’s facility. See 18

 8   U.S.C. § 3582(c)(1)(A)(i). Mr. Cruickshank did not wait 30 days before filing his

 9   motion. He waited 24 days and assumed, without citing any caselaw in support of his

10   position, that he could satisfy the exhaustion requirement so long as the court took more

11   than 6 days to rule on his motion. (See Mot. at 2.) That court rejects that interpretation

12   for the simple reason that it is inconsistent with the text of § 3582(c)(1)(A)(i). 4

13          Because Mr. Cruickshank failed to comply with § 3582(c)(1)(A)(i)’s 30-day

14   exhaustion requirement before filing his motion, the court DENIES his motion for

15   compassionate release.

16   C.     The United States Sentencing Commission’s Policy Statement

17          In addition, however, even if Mr. Cruickshank did exhaust his administrative

18   remedies, Mr. Cruickshank’s motion is deficient for a second reason. As noted above,

19
            4
20            Further, Mr. Cruickshank’s premature motion deprived BOP of six days to review his
     case and signaled to BOP that he believed his request to the Warden for compassionate release
     was futile, even though BOP had not yet had a fulsome chance to respond to the request. If that
21
     kind of end-run around the 30-day exhaustion requirement became commonplace, it could create
     a sense of inevitability of federal court oversight that would diminish BOP’s incentive to provide
22   fulsome review of requests for compassionate release in the first instance.


     ORDER - 9
             Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 10 of 13



 1   before granting compassionate release, the court must find that the defendant’s release is

 2   consistent with the United States Sentencing Commission’s policy statement. See 18

 3   U.S.C. § 3582(c)(1)(A)(i); see also Riley v. United States, No. C19-1522JLR, 2020 WL

 4   1819838, at *5 (W.D. Wash. Apr. 10, 2020). Even if Mr. Cruickshank could demonstrate

 5   that his obesity and age, in combination with the current conditions at FCI-Terminal

 6   Island, constitute “[e]xtraordinary and compelling reasons” warranting his release under

 7   subsection (1)(A) and that his release would be consistent with the policy statement under

 8   subsection (3), he fails to demonstrate that he “is not a danger to the safety of any other

 9   person or to the community” under subsection (2) of USSG § 1B1.13. See United States

10   v. Gotti, --- F Supp. 3d ----, 2020 WL 497987, at *6 (Jan. 15, 2020) (concluding that even

11   if a federal prisoner had met his burden of showing eligibility for compassionate release

12   due to his compromised medical condition, the court is not required to release him if he

13   continues to be a danger to community).

14          In determining whether the prisoner continues to be a danger to the safety of any

15   other person or to the community, subsection (2) of USSG § 1B1.13 points the court to

16   the factors listed in 18 U.S.C. § 3142(g). See USSG § 1B1.13. Under section 3142(g),

17   relevant factors that the court should consider here include: the nature and circumstances

18   of the crime charged, including whether the offense involves a minor victim, the

19   defendant’s history and characteristics, including his character, his physical and mental

20   condition, his family and community ties, his past conduct, and his criminal history. See

21   18 U.S.C. § 3142(g). As discussed below, a review of these factors precludes the court

22   //


     ORDER - 10
             Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 11 of 13



 1   from finding that Mr. Cruickshank is not a danger to the safety of others and the

 2   community.

 3          The most significant factor leading the court to conclude that Mr. Cruickshank

 4   remains a danger to others and the community is his lengthy and serious criminal record.

 5   Mr. Cruickshank has been committing crimes since the age of 24. (See PSR ¶¶ 28-46.)

 6   He has 20 combined state and federal convictions. (See id.) Most notably, Mr.

 7   Cruickshank has now been convicted twice in federal court on drug charges, and his

 8   conduct appears to be escalating in severity given that his most recent conviction

 9   included a firearms charge in addition to the charge for distribution of pound and

10   half-pound quantities of methamphetamine. (See id. ¶¶ 6-10.) Mr. Cruickshank also has

11   convictions for assault, domestic violence, harassment, stalking, and violations of a no

12   contact order on his record. (See id. at ¶¶ 28-46.)

13          Mr. Cruickshank makes no effort to provide context for any of his specific

14   convictions or explain why he is not a danger to the community despite his history of

15   violence, harassment, firearm, and drug-related offenses. (See generally Mot.) Instead,

16   he argues generally that his criminal history is related to his prior drug addiction and that

17   the recent death of his son has forced him to reconsider his addiction and life of crime.

18   (See Mot. at 17.) He also notes that he has no disciplinary infractions from his recent

19   stint in custody. (See id. at 18.) Although the court understands the impact that a drug

20   addiction may have on criminal conduct and hopes that Mr. Cruickshank’s desire to

21   change for the betterment of his family is sincere, the court notes that this is not the first

22   time that Mr. Cruickshank has informed a federal court that he intends to become sober


     ORDER - 11
               Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 12 of 13



 1   and change his ways for the sake of his family. He made similar representations in front

 2   of Judge Lasnik in 2008 regarding his conviction for manufacturing methamphetamine.

 3   See United States v. Cruickshank, CR06-0230RSL, Dkt. # 45-2 at 1-3) (W.D. Wash.) (“I

 4   want so badly to be a real, productive member of the community. I want to be a good

 5   father to my children.”). Yet, after he was released from federal custody, he committed

 6   arguably more severe drug and firearms offenses within just a few years. The court also

 7   commends Mr. Cruickshank for his recent good behavior while incarcerated but

 8   concludes that his recent behavior in custody does not outweigh his lengthy criminal

 9   record.

10          Given Mr. Cruickshank’s lengthy history of serious criminal behavior and his

11   prior misrepresentations about his willingness to course-correct, the court cannot

12   conclude that Mr. Cruickshank’s statements of remorse, efforts to educate himself while

13   incarcerated, disciplinary record while incarcerated, indications of familial support, or

14   any other grounds that Mr. Cruickshank submits, mitigate his continuing danger to others

15   and the community. Thus, on this independent ground, the court also DENIES Mr.

16   Cruickshank’s motion for compassionate release.

17   //

18   //

19   //

20   //

21   //

22   //


     ORDER - 12
             Case 2:17-cr-00323-JLR Document 71 Filed 06/17/20 Page 13 of 13



 1                                 IV.    CONCLUSION

 2         Based on the foregoing analysis, the court DENIES Mr. Cruickshank’s motion for

 3   compassionate release (Dkt. # 56).

 4         Dated this 17th day of June, 2020.

 5

 6                                                A
                                                  JAMES L. ROBART
 7
                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 13
